ORDER

PER CURIAM.
Appellant Eric Bowden (“Bowden”) appeals from the judgment entered upon a jury verdict of one count of felony unlawful use of a weapon, in violation of Section 571.030.1(1)1 and one count of felony resisting arrest, in violation of Section 575.150. Bowden first claims that the trial court erred in denying his motion for judgment of acquittal because there was insufficient evidence upon which a reasonable jury could find that he committed the offense of felony resisting arrest beyond a *892reasonable doubt. Second, Bowden argues that the trial court abused its discretion in overruling Bowden’s objection to the State’s introduction of an unsigned letter during the bench sentencing proceeding. Bowden claims the letter was prejudicial and should not have been considered at sentencing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2010).